  Case 19-21626             Doc 23         Filed 10/16/19 Entered 10/16/19 12:32:50                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: BASILISO C ARAGON                                          ) Case No. 19 B 21626
    ELISA M ARAGON                                             )
                                                       Debtors ) Chapter 13
                                                               )
                                                               ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION

   BASILISO C ARAGON                                                               CUTLER & ASSOC
   ELISA M ARAGON                                                                  via Clerk's ECF noticing procedures
   8842 DEE RD #B
   DES PLAINES, IL 60016

   Please take notice that on October 24, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
   16, 2019.

                                                                                    /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On July 31, 2019 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtors has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan #3 - not feasible.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
